915 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re PRACTICAL CONCEPTS, INC., BK 83-000586-A, Bankrupt.Samuel R. DAINES, Plaintiff-Appellant,v.PRACTICAL CONCEPTS, INC., Defendant-Appellee,andLeon J. Rosenberg, Lawrence Posner, Defendants.
No. 89-3222.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1990.Decided Oct. 1, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (CA-87-1240-A)
Samuel R. Daines, appellant pro se.
Robert John Harris, Baltimore, Md., George W. Preston, Harris, Preston, Gutke & Chambers, Logan, Utah, for appellee.
E.D.Va.
AFFIRMED.
Before SPROUSE, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Samuel Daines appeals the order of the district court affirming the bankruptcy court's entry of judgment in favor of Practical Concepts, Inc.  (PCI), on certain of PCI's claims against Daines and on Daines' counterclaims against PCI.  Our review of the record and the opinions of the bankruptcy and district courts discloses that this appeal is without merit.  Accordingly, we affirm the judgment on the reasoning stated by those courts.  Daines v. Practical Concepts, Inc., CA-87-1240 (E.D.Va. Jan. 10, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.